DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered. The indicated allowability of claims 2-9 are withdrawn in view of the newly discovered reference(s) to Heng (US Patent No. 8,292,701) in view of Hourmand (US PGPUB 2017/0173760).  Rejections based on the newly cited reference(s) follow. For this reason a non-final office action has been issued to afford the Applicant the opportunity to respond.
Status of Claims
	The amendment filed on 10/09/2020 has been entered. Claim 1 is canceled. Claim(s) 2-9 remain pending and have been examined below.
Claim Objections
Claims 3-9 are objected to because of the following informalities:  The limitations “A sharpening device according to claim …” in claims 3-9 should read as “[[A]]The sharpening device according to claim …”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 (Currently Amended), the limitation “the coupler adapted to provide a clearance fit to the guiding rod” is indefinite because there is no “guiding” rod recited in claim 2. For purposes of examination the Office will read the limitation to read as “the coupler adapted to provide a clearance fit to the
Regarding claim 5 (Currently Amended), the limitation “the attachment device adapted to receive, grip, and release a head of a blade” is indefinite because the term “a head” and “a blade” were previously recited in claim 2, is this a new head or a new blade? For purposes of examination the Office will interpret the limitation to read as “the attachment device adapted to receive, grip, and release [[a]]the head of [[a]]the blade”.
Regarding claim 7 (Currently Amended), the limitation “each interior side of the L-shaped attachment device base …” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “the L-shaped attachment device base comprising at least two interior sides, each interior side of the L-shaped attachment device base …”.
Regarding claim 8 (Currently Amended), the limitation “… a clear opening providing the clearance fit to the guiding rod” is indefinite because there is no “guiding” rod recited in claim 2. For purposes of examination the Office will interpret the limitation to read as “… a clear opening providing the clearance fit to the
Regarding claim 9 (Currently Amended), the limitations “the sharpening unit including a first handle” and “said first handle disposed …” are indefinite. Where is the “second” handle? For purposes of examination the Office will interpret the limitations to read as “the sharpening unit including a
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (US Patent No. 8,292,701) in view of Hourmand (US PGPUB No. 2017/0173760), hereinafter referred to as Heng and Hourmand, respectively.
	Regarding claim 2 (Currently Amended), Heng discloses in figure 1, a sharpening device compromising: a sharpening assembly (11) including a sharpening unit (fig 3, 40) and a rod permanently or removably coupled to the sharpening assembly (fig 3, 37); a retainer assembly (10), a coupler for coupling the sharpening assembly to the retainer assembly (31); an attachment device coupled to the retainer assembly for coupling the retainer assembly to the head of a blade to be sharpened (17).
	Heng does not explicitly disclose the attachment device including at least one magnet for coupling the retainer assembly to the head of the blade to be sharpened.
	Hourmand teaches a sharpening guide compromising: a sharpening guide assembly (fig 11, 10); an attachment device for coupling the sharpening guide assembly to the head of a blade (fig 11, 17), the attachment device including at least one magnet for coupling the sharpening assembly to the head of the blade to be sharpened (page 3, paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heng with the teachings of Hourmand to incorporate at least one magnet to retain the head of the blade to the retainer assembly because the magnet allows the user to easily attach the blade to retainer for use with the sharpening assembly to enable the user to quickly and efficiently produce a plurality of different bevels on the blade (page 1, paragraph [0004], summarized).
	Regarding claim 4 (Currently Amended), Heng as modified further discloses the sharpening device according to claim 2, the coupler adapted to provide a clearance fit to the rod (fig 7, 37 has a clearance fit to fig 6, 36).
	Regarding claim 5 (Currently Amended), Heng as modified further discloses the sharpening device according to claim 2, the attachment device adapted to receive, grip, and release the head of the blade (Hourmand, page 3, paragraph [0031], teaches the magnets receive, grip and release the head of the blade).
	Regarding claim 8 (Currently Amended), Heng as modified further discloses the sharpening device according to claim 3, wherein the bearing module is integral to the retainer assembly and includes a spherical bearing having a clear opening providing the clearance fit to the rod (col 3, lines 32-42).
	Regarding claim 9 (Currently Amended), Heng as modified further discloses the sharpening device according to claim 2, the sharpening unit including a handle adapted for engaging an abrasive stone (fig 3, 43), tangentially with respect to the blade, in repetitive (fig 3, 43 is tangential to the abrasive stone 50).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heng (US Patent No. 8,292,701) in view of Hourmand (US PGPUB No. 2017/0173760), as applied to claim 2 above, and in further view of Swartz (US Patent No. 7,867,062), hereinafter referred to as Heng, Hourmand, and Swartz, respectively.
	Regarding claim 3 (Currently Amended), Heng as modified discloses the elements of the claimed invention as stated above in claim 2, but does not explicitly disclose the coupler including a bearing module adapted to pivotally support the sharpening assembly.
	Swartz teaches a sharpening device compromising: a sharpening assembly (fig 1, 120) including a sharpening unit (fig 1, 124) and a rod permanently or removably coupled to the sharpening assembly (fig 1, 122); a retainer assembly (fig 1, 110), a coupler for coupling the sharpening assembly to the retainer assembly (fig 1, 130), and the coupler including a bearing module adapted to pivotally support the sharpening assembly (col 3, lines 32-42, where the retainer, locking bolt, bracket, holders, spacer, thrust washer, knob, and clear opening as recited, are insubstantially different from the prior art elements and the corresponding elements disclosed in the Applicant’s specification).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Heng with the teachings of Swartz to incorporate the bearing module because the bearing module specifically allows the user to set an angle at which the abrasive stone engages the blade (col 4, lines 17-20, summarized).
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 6 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “where the at least one magnet includes two magnets oriented perpendicular to each other for coupling to a front face and rear of a blade” together in combination with the rest of the limitations in the independent claim.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 7 would be allowed as being dependent on claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varik (US PGPUB 2009/0023367) teaches a sharpening device retaining a blade by the head with a magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723